RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 rejections of the claims made of record in the office action mailed on 06/23/2021 have been withdrawn due to Applicant’s amendment in the response filed on 11/29/2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102/103
Claims 1, 4, 6, 10 and 12-17 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dardas et al. (U.S. App. Pub. No. 2016/0339521)
Regarding claims 1 and 12, Dardas et al. teaches a powder improvement for additive manufacturing comprising a metallic first powder and a second powder material that is smaller than the first powder to which energy is applied such the second powder form a coating on the surface of the first powders, forming a composite powder. (Abstract, par. [0003] and Fig. 1). The second powder material can be a metallic material or metallic precursor. (par. [0020]). The 
With respect to the limitation “wherein the coating is applied using one or more of a chemical vapor deposition, an atomic layer deposition or a supercritical fluid deposition process”, the method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113. While Dardas et al. does not teach the processes as claimed, the product described in the reference is structurally identical to the product as claimed.

Regarding claim 4, Dardas et al. teaches that the first particles have diameters of 500 nm or more (par. [0055]) which would mean that the grain sizes of the first phase materials would be less than 500 nm or more but less than the overall particle diameter.
Regarding claim 6, the secondary particles form a uniform coating on the surface of the first particles and would therefore the secondary phase would be uniformly dispersed in the bulk material formed by additive manufacturing of the composite particles. (par. [0037]).
Regarding claim 10, the secondary particles form a coating that covers substantially the entire surface of the primary particles. (see Fig. 1).
Regarding claims 13-14, the first particles of Dardas et al. are composed of nickel, titanium, chromium and aluminum (par. [0063]) and the second particles may be a nitride or carbide. (par. [0021]).
Regarding claim 15, Dardas et al. teaches that the secondary particles (which form the second phase material as claimed) may be comprised of combinations of ceramic materials, which would result in several phases or sub-phases therein upon processing the composite particles via additive manufacturing.
Regarding claim 16, Dardas et al. teaches that the secondary particles may comprise a metallic material or metal precursor. (par. [0020]). A metal precursor would meet the limitation of a compound that is compositionally different in the final workpiece than when it is applied to the particle surface.
Regarding claim 17, the final product of Dardas et al. may be suitably used in any of the claimed uses in view of the use of metallic and ceramic materials, especially an armor or shielding member. 

Claims 7-9 are rejected under 35 U.S.C. 103 as obvious over Dardas et al. (U.S. App. Pub. No. 2016/0339521) in view of Etter et al. (U.S. App. Pub. No. 2014/0154088).
Dardas et al. is relied upon as described in the rejection of claim 1, above.
Regarding claims 7-9, Dardas et al. does not teach identical physical, chemical, mechanical or electrical properties as claimed.
Etter et al. teaches a method of manufacturing a metallic component via an additive manufacturing process involving a scanning energy beam which allows for control of grain orientation in the x,y and z planes. (Abstract and par. [0058]). Etter et al. teaches that the mechanical properties such as the Young’s modulus of the composite in the x-y plane is slightly different from the z-direction and that the chemical composition is very homogenous throughout the composite. (par. [0058]). As can be seen in Fig. 6, the Young’s modulus varies by less than 10% in the composite when the scanning pattern employs temperatures around 750oC.
It would have been obvious to one of ordinary skill in the art to optimize the additive manufacturing conditions and chemical composition of the metallic powders in Dardas et al. such that the physical, chemical and mechanical properties of the bulk material are as homogenous and uniform as possible throughout the material.
One of ordinary skill in the art would have found it obvious to obtain highly uniform physical, mechanical and chemical properties in order to prevent any failure of the bulk material during its intended use due to a mechanical weakness or impurity within the metallic particles.

Claim 11 is rejected under 35 U.S.C. 103 as obvious over Dardas et al. (U.S. App. Pub. No. 2016/0339521) in view of Yamada et al. (U.S. App. Pub. No. 2014/0374674).
Dardas et al. is relied upon as described in the rejection of claim 1, above.
Yamada et al. teaches a ceramic thermistor material including boron and second conductive particles which is produced by sintering said particles. (Abstract). Yamada et al. teaches that the distance between the grains is on average 200 nm or less for the conductive particles in order to prevent excessive electrical resistance values. (par. [0099]).
It would have been obvious to one of ordinary skill in the art to use a metallic powder having grain distances below 200 nm on average in the composite particles of Dardas et al.
One of ordinary skill in the art would have found it obvious to use metallic particles having small inter-grain distances from the standpoint of improving the electrical properties of the metallic article produced by additive manufacturing using the powders disclosed in Dardas et al., as taught by Yamada et al.

Claims 18-23 are rejected under 35 U.S.C. 103 as obvious over Dardas et al. (U.S. App. Pub. No. 2016/0339521) in view of George et al. (U.S. Pat. No. 6,613,383).
Dardas et al. is relied upon as described in the rejection of claim 1, above.
Regarding claims 18-19 and 21-23, Dardas et al. does not teach the phases comprising aluminum oxides or manufactured specifically via atomic layer deposition. Dardas et al. explicitly teaches using titanium and alloys thereof as the powder to be coated. (par. [0019] and [0063]).
George et al. teaches atomic layer deposition of conformal coatings onto base ceramic or metallic particles for use in various applications including ceramics or cermets via a sintering process. (Abstract and col. 1, lines 50-59). George et al. teaches applying on the surface of the powders binary materials such aluminum oxide, yttrium or titanium. (col. 3, line 61- col. 4, line 13). The thickness of the coating provided on the surface of the powders is tunable within the range of 0.1 to 50 nm. (col. 3, lines 52-60).
It would have been obvious to one of ordinary skill in the art to select materials used for the first powders and coatings from the list disclosed in Dardas and George et al. for use of the coated particles in additive manufacturing processes for forming bulk materials.
One of ordinary skill in the art would have found it obvious to select materials disclosed in the prior art references based on the intended use of the final bulk material or in order to appropriately passivate, surface modify or impart material or mechanical properties to the underlying powders. (see George et al., col. 4, lines 14-39).

Regarding claim 20, Dardas et al. teaches using boron nitride as a coating material. (par. [0021]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 11/29/2021 regarding the 35 U.S.C. §102/103 rejections made of record in the office action mailed on 06/23/2021 have been carefully considered but are deemed unpersuasive.
Applicant argues that the process of Dardas et al. would not provide a uniform thickness coating on the surface of the particles. Claim 1 does not include the limitation “uniform” and therefore the arguments do not appear to be commensurate in scope with the claims. Applicant appears to be arguing the criticality of the claimed processes used for the formation of the coating on the surface of the powdered primary phase however there is evidence showing criticality of the process for the formation of the “uniform thickness” as argued. Dardas et al. discloses that the coverage of the secondary particles on the surface of the first particles is “even” (par. [0016]) which the Examiner is interpreting as a “uniform” coating.
Applicant further argues that claim 16 is patentable over the teachings of Dardas et al. The Examiner disagrees. The second material may include precursors which are first applied onto the surface of the first powder and is thereafter transformed via melting or alloying to form 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        02/25/2022